Bloodwobth, J.
1. Granting (but not deciding) that the court erred in not specifically passing on the exceptions to the answer of the judge of the county court, and on the demurrer to said exceptions, this was not such error as, under all the facts of the case, would require the grant of a new trial.
2. Under the judge’s answer to the writ of certiorari, there is no merit in any of the grounds of the motion to set aside the judgment which are embraced in the petition for certiorari, and the judge of the superior court did not err in overuling the petition.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.